 1
      LOCKE LORD LLP
      Nasar Khan (SBN 318327)
 2    nasar.khan@lockelord.com
 3    300 South Grand Avenue, Suite 2600
      Los Angeles, CA 90071
 4    Telephone: 213-687-6742
 5    Fax: 213-485-1200

 6    Scott D. Wofsy (Pro Hac Vice)
 7    Scott.wofsy@lockelord.com
      Christopher J. Capelli (Pro Hac Vice)
 8    Christopher.capelli@lockelord.com
 9    201 Broad Street
      Stamford, CT 06901
10    Telephone: 203-353-6831
11    Facsimile: 203-975-7505

12    David T. Van Der Laan (Pro Hac Vice)
13    Dave.vanderlaan@lockelord.com
      111 South Wacker Drive
14    Chicago, IL 60606
15    Telephone: 312-201-2975
      Facsimile: 312-443-0336
16

17    Attorneys for Defendant
      MAX INTERACTIVE, INC.
18

19                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
20
                       (SOUTHERN DIVISION – SANTA ANA)
21
     TECHSHELL, INC.,                         )   Case No. 8:19-cv-00608 AG (ADSx)
22
                                              )   Honorable Andrew J. Guilford
23                                            )
                              Plaintiff,
                                              )
24                                            )   STIPULATED
             vs.                              )   PROTECTIVE ORDER
25                                            )
     MAX INTERACTIVE, INC.,                   )
26
                                              )
27                                            )
                              Defendant.
28                                            1

     71771557v.1
     81088674v.1
 1   1. INTRODUCTION
 2           1.1 PURPOSES AND LIMITATIONS. Discovery in this action is likely to
 3   involve production of confidential, proprietary, or private information for which
 4   special protection from public disclosure and from use for any purpose other than
 5   prosecuting this litigation may be warranted. Accordingly, the parties hereby
 6   stipulate to and petition the Court to enter the following Stipulated Protective
 7   Order. The parties acknowledge that this Order does not confer blanket protections
 8   on all disclosures or responses to discovery and that the protection it affords from
 9   public disclosure and use extends only to the limited information or items that are
10   entitled to confidential treatment under the applicable legal principles. The parties
11   further acknowledge, as set forth in Section 12.3, below, that this Stipulated
12   Protective Order does not entitle them to file confidential information under seal;
13   Civil Local Rule 79-5 sets forth the procedures that must be followed and the
14   standards that will be applied when a party seeks permission from the court to file
15   material under seal.
16           1.2 GOOD CAUSE STATEMENT. This is an action for patent
17   infringement. The information disclosed in discovery may be sensitive and may
18   include, but is not limited to, sales revenue, licensing revenue, profits, costs, trade
19   secrets, marketing, and sales forecasts. Accordingly, the parties believe that the
20   designation of certain materials as Confidential Information or Attorneys’ Eyes Only
21   Information is necessary because there is significant risk in disclosing certain highly
22   sensitive information beyond the purposes of this litigation. Either of the parties
23   could be irreparably and/or competitively harmed if designated Confidential
24   Information and Attorneys’ Eyes Only Information is divulged or somehow wrongly
25   misused by the Parties or non-parties. The unfettered disclosure of the information,
26   including but not limited to the filing of the documents in the public record, could be
27   harmful to the commercial interests of the Parties. There is good cause to enter this
28                                              2

     71771557v.1
     81088674v.1
 1   Protective Order to ensure adequate protection against the wrongful use or disclosure
 2   of protected material, and to protect the value associated with the protected material.
 3   Any violation of the confidentiality obligations set forth in this Protective Order
 4   could be detrimental and prejudicial to one or more Parties. The Parties agree that
 5   the concerns set forth in this paragraph are asserted in good faith.
 6   2. DEFINITIONS
 7           2.1 Action: Techshell, Inc. v. Max Interactive, Inc., Case No. 8:19-cv-
 8   00608-AJG (ADSx).
 9           2.2 Challenging Party: a Party or Non-Party that challenges the designation
10   of information or items under this Order.
11           2.3 “CONFIDENTIAL” Information or Items: information (regardless of
12   how it is generated, stored or maintained) or tangible things that qualify for
13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
14   the Good Cause Statement.
15           2.4 “ATTORNEYS’ EYES ONLY” Information or Items: a subset of
16   Confidential Information that a party in good faith believes is entitled to
17   heightened protection in order to protect economic, competitive, or sensitive
18   personal information.
19           2.5 Counsel: Outside Counsel of Record and House Counsel (as well as their
20   support staff).
21           2.6 Designating Party: a Party or Non-Party that designates information or
22   items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”
24           2.7 Disclosure or Discovery Material: all items or information, regardless of
25   the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced
27   or generated in disclosures or responses to discovery in this matter.
28                                               3

     71771557v.1
     81088674v.1
 1           2.8 Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who (1) has been retained by a Party or its counsel to
 3   serve as an expert witness or as a consultant in this Action, (2) is not a past or
 4   current employee of a Party or of a Party’s competitor, and (3) at the time of
 5   retention, is not anticipated to become an employee of a Party or of a Party’s
 6   competitor.
 7           2.9 House Counsel: attorneys who are employees of a Party to this Action.
 8   House Counsel does not include Outside Counsel of Record or any other outside
 9   counsel.
10           2.10 Non-Party: any natural person, partnership, corporation, association, or
11   other legal entity not named as a Party to this Action.
12           2.11 Outside Counsel of Record: attorneys who are not employees of a Party
13   to this Action but are retained to represent or advise a Party to this Action and have
14   appeared in this Action on behalf of that Party or are affiliated with a law firm
15   which has appeared on behalf of that Party, and includes support staff.
16           2.12 Party: any party to this Action, including all of its officers, directors,
17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19           2.13 Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21           2.14 Professional Vendors: persons or entities that provide litigation support
22   services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
24   and their employees and subcontractors.
25           2.15 Protected Material: any Disclosure or Discovery Material that is
26   designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”
27

28                                                4

     71771557v.1
     81088674v.1
 1           2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 2   from a Producing Party.
 3   3. SCOPE
 4           The protections conferred by this Stipulation and Order cover not only
 5   Protected Material (as defined above), but also (1) any information copied or
 6   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 7   compilations of Protected Material; and (3) any testimony, conversations, or
 8   presentations by Parties or their Counsel that might reveal Protected Material.
 9           However, the protections conferred by this Stipulation and Order do not
10   cover the following information: (a) any information that is in the public domain at
11   the time of disclosure to a Receiving Party or becomes part of the public domain
12   after its disclosure to a Receiving Party as a result of publication not involving a
13   violation of this Order, including becoming part of the public record through trial
14   or otherwise; and (b) any information known to the Receiving Party prior to the
15   disclosure or obtained by the Receiving Party after the disclosure from a source
16   who obtained the information lawfully and under no obligation of confidentiality to
17   the Designating Party.
18           Any use of Protected Material at trial will be governed by a separate
19   agreement or the orders of the trial judge. This Order does not govern the use of
20   Protected Material at trial.
21   4. DURATION
22           Even after final disposition of this litigation, the confidentiality obligations
23   imposed by this Order will remain in effect until a Designating Party agrees
24   otherwise in writing or a court order otherwise directs. Final disposition will be
25   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
26   with or without prejudice; and (2) final judgment herein after the completion and
27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
28                                                5

     71771557v.1
     81088674v.1
 1   including the time limits for filing any motions or applications for extension of
 2   time pursuant to applicable law.
 3   5. DESIGNATING PROTECTED MATERIAL
 4           5.1 Exercise of Restraint and Care in Designating Material for Protection.
 5   Each Party or Non-Party that designates information or items for protection under
 6   this Order must take care to limit any such designation to specific material that
 7   qualifies under the appropriate standards. To the extent it is practical to do so, the
 8   Designating Party must designate for protection only those parts of material,
 9   documents, items, or oral or written communications that qualify so that other
10   portions of the material, documents, items, or communications for which
11   protection is not warranted are not swept unjustifiably within the ambit of this
12   Order.
13           Mass, indiscriminate, or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to
16   impose unnecessary expenses and burdens on other parties) may expose the
17   Designating Party to sanctions.
18           If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection at all or do not qualify for
20   the level of protection initially asserted, that Designating Party must promptly
21   notify all other Parties that it is withdrawing the inapplicable designation.
22           5.2 Manner and Timing of Designations. Except as otherwise provided in
23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25   under this Order must be clearly so designated before the material is disclosed or
26   produced.
27           Designation in conformity with this Order requires:
28                                               6

     71771557v.1
     81088674v.1
 1           (a) for information in documentary form (e.g., paper or electronic
 2   documents, but excluding transcripts of depositions or other pretrial or trial
 3   proceedings), that the Producing Party affix at a minimum, the legend
 4   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “ATTORNEYS’
 5   EYES ONLY” (hereinafter “ATTORNEYS’ EYES ONLY legend”), to each page
 6   that contains protected material. If only a portion or portions of the material on a
 7   page qualifies for protection, the Producing Party also must clearly identify the
 8   protected portion(s) (e.g., by making appropriate markings in the margins).
 9           A Party or Non-Party that makes original documents available for inspection
10   need not designate them for protection until after the inspecting Party has indicated
11   which documents it would like copied and produced. During the inspection and
12   before the designation, all of the material made available for inspection will be
13   deemed “ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified
14   the documents it wants copied and produced, the Producing Party must determine
15   which documents, or portions thereof, qualify for protection under this Order.
16   Then, before producing the specified documents, the Producing Party must affix
17   either the “CONFIDENTIAL legend” or the “ATTORNEYS’ EYES ONLY
18   legend” to each page that contains Protected Material. If only a portion or portions
19   of the material on a page qualifies for protection, the Producing Party also must
20   clearly identify the protected portion(s) (e.g., by making appropriate markings in
21   the margins).
22           (b) for testimony given in depositions or in other pretrial or trial
23   proceedings, that the Designating Party identify the Disclosure or Discovery
24   Material on the record, before the close of the deposition, hearing, or other
25   proceeding, all protected testimony and specify the level of protection being
26   asserted. The use of a document as an exhibit at a deposition shall not in any way
27   affect its designation as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
28                                                7

     71771557v.1
     81088674v.1
 1           (c) for information produced in some form other than documentary and for
 2   any other tangible items, that the Producing Party affix in a prominent place on the
 3   exterior of the container or containers in which the information is stored the legend
 4   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or
 5   portions of the information warrants protection, the Producing Party, to the extent
 6   practicable, will identify the protected portion(s).
 7           5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8   failure to designate qualified information or items does not, standing alone, waive
 9   the Designating Party’s right to secure protection under this Order for such
10   material. In the event that a Producing Party inadvertently fails to designate any of
11   its information as provided in this Protective Order, it may later designate by
12   notifying the Receiving Parties in writing. The Receiving Parties shall take
13   reasonable steps to see that the information is thereafter treated in accordance with
14   the designation. It shall be understood however, that no person or Party shall incur
15   any liability hereunder with respect to disclosure that occurred prior to receipt of
16   written notice of a belated designation. Upon timely assertion or correction of a
17   designation, the Receiving Party must make reasonable efforts to assure that the
18   material is treated in accordance with the provisions of this Order.
19   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
20           6.1 Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23           6.2 Meet and Confer. The Challenging Party will initiate the dispute
24   resolution process (and, if necessary, file a discovery motion) under Local Rule
25   37.1 et seq.
26           6.3 The burden of persuasion in any such challenge proceeding will be on
27   the Designating Party. Frivolous challenges, and those made for an improper
28                                              8

     71771557v.1
     81088674v.1
 1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 2   parties) may expose the Challenging Party to sanctions. Unless the Designating
 3   Party has waived or withdrawn the confidentiality designation, all Parties will
 4   continue to afford the material in question the level of protection to which it is
 5   entitled under the Producing Party’s designation until the Court rules on the
 6   challenge.
 7   7. ACCESS TO AND USE OF PROTECTED MATERIAL
 8           7.1 Basic Principles. A Receiving Party may use Protected Material that is
 9   disclosed or produced by another Party or by a Non-Party in connection with this
10   Action only for prosecuting, defending, or attempting to settle this Action. Such
11   Protected Material may be disclosed only to the categories of persons and under
12   the conditions described in this Order. When the Action has been terminated, a
13   Receiving Party must comply with the provisions of section 13 below (FINAL
14   DISPOSITION). Protected Material must be stored and maintained by a Receiving
15   Party at a location and in a secure manner that ensures that access is limited to the
16   persons authorized under this Order.
17           7.2 Disclosure of “CONFIDENTIAL” Information or Items.
18           Unless otherwise ordered by the Court or permitted in writing by the
19   Designating Party, a Receiving Party may disclose any information or item
20   designated “CONFIDENTIAL” only to:
21           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
22   as employees of said Outside Counsel of Record to whom it is reasonably
23   necessary to disclose the information for this Action;
24           (b) the officers, directors, and employees (including House Counsel) of the
25   Receiving Party to whom disclosure is reasonably necessary for this Action;
26

27

28                                              9

     71771557v.1
     81088674v.1
 1           (c) Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4           (d) the Court and its personnel;
 5           (e) court reporters and their staff;
 6           (f) professional jury or trial consultants, mock jurors, and Professional
 7   Vendors to whom disclosure is reasonably necessary for this Action and who have
 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9           (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11           (h) during their depositions, witnesses, and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing
13   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
14   they will not be permitted to keep any confidential information, unless otherwise
15   agreed by the Designating Party or ordered by the Court. Pages of transcribed
16   deposition testimony or exhibits to depositions that reveal Protected Material may
17   be separately bound by the court reporter and may not be disclosed to anyone
18   except as permitted under this Stipulated Protective Order; and
19           (i) any mediator or settlement officer, and their supporting personnel,
20   mutually agreed upon by any of the Parties engaged in settlement discussions.
21           7.3 Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
22           Unless otherwise ordered by the court or permitted in writing by the
23   Designating Party, a Receiving Party may disclose any information or item
24   designated “ATTORNEYS’ EYES ONLY” only to:
25           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
26   as employees of said Outside Counsel of Record to whom it is reasonably
27   necessary to disclose the information for this Action;
28                                                  10

     71771557v.1
     81088674v.1
 1            (b) Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4           (c) the Court and its personnel;
 5           (d) court reporters and their staff; and
 6           (e) any mediator or settlement officer, and their supporting personnel,
 7   mutually agreed upon by any of the Parties engaged in settlement discussions.
 8   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 9   OTHER LITIGATION
10           If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
13           (a) promptly notify in writing the Designating Party. Such notification will
14   include a copy of the subpoena or court order;
15           (b) promptly notify in writing the party who caused the subpoena or order to
16   issue in the other litigation that some or all of the material covered by the subpoena
17   or order is subject to this Protective Order. Such notification will include a copy of
18   this Protective Order; and
19           (c) cooperate with respect to all reasonable procedures sought to be pursued
20   by the Designating Party whose Protected Material may be affected.
21           If the Designating Party timely seeks a protective order, the Party served
22   with the subpoena or court order will not produce any information designated in
23   this action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
24   determination by the court from which the subpoena or order issued, unless the
25   Party has obtained the Designating Party’s permission. The Designating Party will
26   bear the burden and expense of seeking protection in that court of its confidential
27   material and nothing in these provisions should be construed as authorizing or
28                                               11

     71771557v.1
     81088674v.1
 1   encouraging a Receiving Party in this Action to disobey a lawful directive from
 2   another court.
 3   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 4   IN THIS LITIGATION
 5           (a) The terms of this Order are applicable to information produced by a Non-
 6   Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’
 7   EYES ONLY.” Such information produced by Non-Parties in connection with this
 8   litigation is protected by the remedies and relief provided by this Order. Nothing in
 9   these provisions should be construed as prohibiting a Non-Party from seeking
10   additional protections.
11           (b) In the event that a Party is required, by a valid discovery request, to
12   produce a Non-Party’s confidential information in its possession, and the Party is
13   subject to an agreement with the Non-Party not to produce the Non-Party’s
14   confidential information, then the Party will:
15           (1) promptly notify in writing the Requesting Party and the Non-Party that
16   some or all of the information requested is subject to a confidentiality agreement
17   with a Non-Party;
18           (2) promptly provide the Non-Party with a copy of the Stipulated Protective
19   Order in this Action, the relevant discovery request(s), and a reasonably specific
20   description of the information requested; and
21           (3) make the information requested available for inspection by the Non-
22   Party, if requested.
23           (c) If the Non-Party fails to seek a protective order from this Court within 14
24   days of receiving the notice and accompanying information, the Receiving Party
25   may produce the Non-Party’s confidential information responsive to the discovery
26   request. If the Non-Party timely seeks a protective order, the Receiving Party will
27

28                                               12

     71771557v.1
     81088674v.1
 1   not produce any information in its possession or control that is subject to the
 2   confidentiality agreement with the Non-Party before a determination by the Court.
 3   Absent a court order to the contrary, the Non-Party will bear the burden and
 4   expense of seeking protection in this court of its Protected Material.
 5   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6           If a Receiving Party learns that, by inadvertence or otherwise, it has
 7   disclosed Protected Material to any person or in any circumstance not authorized
 8   under this Stipulated Protective Order, the Receiving Party must immediately (a)
 9   notify in writing the Designating Party of the unauthorized disclosures, the identity
10   of the person to whom the disclosures were made, the circumstances surrounding
11   the disclosures, and the steps taken to ensure against the dissemination or use of
12   the information (b) use its best efforts to retrieve all unauthorized copies of the
13   Protected Material and preclude their dissemination or use, (c) inform the person or
14   persons to whom unauthorized disclosures were made of all the terms of this
15   Order, and (d) request such person or persons to execute the “Acknowledgment
16   and Agreement to Be Bound” that is attached hereto as Exhibit A.
17   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18   PROTECTED MATERIAL
19           When a Producing Party gives notice to Receiving Parties that certain
20   inadvertently produced material is subject to a claim of privilege or other
21   protection, the obligations of the Receiving Parties are those set forth in Federal
22   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
23   whatever procedure may be established in an e-discovery order that provides for
24   production without prior privilege review. Pursuant to Federal Rule of Evidence
25   502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
26   of a communication or information covered by the attorney-client privilege or
27

28                                              13

     71771557v.1
     81088674v.1
 1   work product protection, the Parties may incorporate their agreement in the
 2   stipulated protective order submitted to the Court.
 3   12. MISCELLANEOUS
 4           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 5   person to seek its modification by the Court in the future.
 6           12.2 Right to Assert Other Objections. By stipulating to the entry of this
 7   Protective Order no Party waives any right it otherwise would have to object to
 8   disclosing or producing any information or item on any ground not addressed in
 9   this Stipulated Protective Order. Similarly, no Party waives any right to object on
10   any ground to use in evidence of any of the material covered by this Protective
11   Order.
12           12.3 Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Civil Local Rule 79-5. Protected Material
14   may be filed under seal only pursuant to a court order authorizing the sealing of the
15   specific Protected Material at issue. If a Party's request to file Protected Material
16   under seal is denied by the Court, then the Receiving Party may file the
17   information in the public record unless the Designating Party seeks reconsideration
18   within four days of the denial or as otherwise instructed by the Court.
19   13. FINAL DISPOSITION
20           Within 60 days after the final disposition of this Action, as defined in
21   paragraph 4, each Receiving Party must return all Protected Material to the
22   Producing Party or destroy such material. As used in this subdivision, “all
23   Protected Material” includes all copies, abstracts, compilations, summaries, and
24   any other format reproducing or capturing any of the Protected Material. Whether
25   the Protected Material is returned or destroyed, the Receiving Party must submit a
26   written certification to the Producing Party (and, if not the same person or entity, to
27   the Designating Party) by the 60 day deadline that (1) identifies (by category,
28                                              14

     71771557v.1
     81088674v.1
 1   where appropriate) all the Protected Material that was returned or destroyed and
 2   (2) affirms that the Receiving Party has not retained any copies, abstracts,
 3   compilations, summaries or any other format reproducing or capturing any of the
 4   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
 5   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 6   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 7   reports, attorney work product, and consultant and expert work product, even if
 8   such materials contain Protected Material. Any such archival copies that contain or
 9   constitute Protected Material remain subject to this Protective Order as set forth in
10   Section 4.
11   14. COMPULSORY DISCLOSURE TO THIRD PARTIES
12           If any Receiving Party is subpoenaed in another action or proceeding or
13   served with a document or testimony demand or a court order, and such subpoena
14   or demand or court order seeks “CONFIDENTIAL” or “ATTORNEYS’ EYES
15   ONLY” of a Producing Party produced in this Action, the Receiving Party shall
16   give prompt written notice to counsel for the Producing Party and allow the
17   Producing Party an opportunity to oppose such subpoena or demand or court order
18   prior to the deadline for complying with the subpoena or demand or court order.
19   No compulsory disclosure to third parties of information or material exchanged
20   under this Order shall be deemed a waiver of any claim of confidentiality, except
21   as expressly found by a court or judicial authority of competent jurisdiction.
22           15. Any willful violation of this Order may be punished by civil or criminal
23   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
24   authorities, or other appropriate action at the discretion of the Court.
25

26

27

28                                             15

     71771557v.1
     81088674v.1
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
     DATED: July 23, 2019       /s/ Megan R. Wood
 3

 4                              BLANK ROME LLP
                                Cheryl S. Chang (SBN 237098)
 5                              Chang@BlankRome.com
 6                              2029 Century Park East, 6th Floor
                                Los Angeles, CA 90067
 7                              Telephone: 424.239.3400
 8                              Facsimile: 424.239.3434

 9                              Russell T. Wong (Admitted Pro Hac Vice)
                                RWong@BlankRome.com
10
                                717 Texas Avenue, Suite 1400
11                              Houston, TX 77002
                                Telephone: 202.420.2200
12
                                Facsimile: 202.420.2201
13
                                Dipu A. Doshi (Admitted Pro Hac Vice)
14                              DDoshi@BlankRome.com
15                              Megan R. Wood (Admitted Pro Hac Vice)
                                MWood@BlankRome.com
16                              1825 Eye Street, NW
17                              Washington, DC 20006
                                Telephone: 202.420.2200
18                              Facsimile: 202.420.2201
19
                                Attorneys for Plaintiff
20                              Techshell, Inc.
21
     DATED: July 23, 2019       /s/ Nasar Khan
22
                                LOCKE LORD LLP
23
                                Nasar Khan (SBN 318327)
24                              nasar.khan@lockelord.com
25
                                300 South Grand Avenue, Suite 2600
                                Los Angeles, CA 90071
26                              Telephone: 213.687.6742
27
                                Facsimile: 213.485.1200

28                                16

     71771557v.1
     81088674v.1
 1
                   Scott D. Wofsy (Admitted Pro Hac Vice)
                   scott.wofsy@lockelord.com
 2                 One Canterbury Green
 3                 201 Broad Street
                   Stamford, CT 06901
 4                 Telephone: 203.353.6831
 5                 Facsimile: 203.550.5898

 6                 David T. Van Der Laan
 7                 (Admitted Pro Hac Vice)
                   dave.vanderlaan@lockelord.com
 8                 111 South Wacker Drive
 9                 Chicago, IL 60606
                   Telephone: 312.201.2975
10                 Facsimile: 312.443.0336
11
                   Attorneys for Defendant
12                 Max Interactive, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                   17

     71771557v.1
     81088674v.1
 1                                  Signature Certification
 2           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3   Policies and Procedures Manual, I hereby certify that the content of this document
 4   is acceptable to Megan R. Wood, attorney for Plaintiff Techshell, and that I have
 5   obtained Ms. Wood’s authorization to affix her electronic signature to this
 6   document.
 7

 8
     DATED: July 23, 2019                     /s/ Nasar Khan
 9                                            Nasar Khan
10

11

12

13

14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16

17
     DATED: July 24, 2019                          /s/ Autumn D. Spaeth
                                             ______________________________
18                                           HON. AUTUMN D. SPAETH
19                                           United States Magistrate Judge

20

21

22

23

24

25

26

27

28                                             18

     71771557v.1
     81088674v.1
 1
                                  EXHIBIT A
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
            I, _____________________________ [full name], of _________________
 4   [full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States
     District Court for the Central District of California on [date] in the case of
 6   Techshell, Inc. v. Max Interactive, Inc., Case No. 8:19-cv-00608-AJG (ADSx). I
 7   agree to comply with and to be bound by all the terms of this Stipulated Protective
     Order and I understand and acknowledge that failure to so comply could expose
 8   me to sanctions and punishment in the nature of contempt. I solemnly promise that
 9   I will not disclose in any manner any information or item that is subject to this
     Stipulated Protective Order to any person or entity except in strict compliance with
10   the provisions of this Order.
11          I further agree to submit to the jurisdiction of the United States District
     Court for the Central District of California for the purpose of enforcing the terms
12   of this Stipulated Protective Order, even if such enforcement proceedings occur
13   after termination of this action. I hereby appoint __________________________
     [full name] of _______________________________________ [full address and
14   telephone number] as my California agent for service of process in connection
15   with this action or any proceedings related to enforcement of this Stipulated
     Protective Order.
16

17
     Date: ______________________________________
18

19
     City and State where signed: _________________________________
20

21
     Printed name: _______________________________
22

23
     Signature: __________________________________
24

25

26

27

28                                            19

     71771557v.1
     81088674v.1
